Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. Applicant argues that the cited teachings of the cited Shakedd reference upon which the Office action relies, are not present in the Shakedd US Provisional Application 62/832,397 filed on 4/11/2019 is not prior art to Applicant’s claimed invention recited in claims 1-23 that are entitle to a priority date of January 3, 2020 - filing dated of Applicant’s (priority) Dutch Application NL 2024604.  Further Applicant argues that for completeness, even if reliance on the Shakedd priority is proper, the Shakedd reference does not disclosed at least Applicant’s claimed predetermined transmission duration is controlled to be an integer times the oscillation period, or an integer plus a half times the oscillation period, as claimed in claims 1 and 24.  The arguments are not persuasive because the Shakedd US provisional Application discloses wireless identification tags using EAS disclosing operation requirements including predetermined transmission duration.  See 3.1.1.6.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8-9,12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shakedd (US 2021/0020012) for reason of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5,10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakedd for reason of record.

Allowable Subject Matter
Claims 16-26 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-272-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849